DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection/s to the Specification
The title of the invention, “PROJECTION DEVICE AND PROJECTION SYSTEM,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Furui (JP 2013041133 A).
Regarding claim 1, Furui teaches a projection device comprising: a light source unit (51); an image formation unit (52); a projection optical unit (53); and a housing (3) which has a first surface (12) and a second surface (11) opposed to each other, and is configured to house the light source unit (51), the image formation unit (52), and the projection optical unit (53), wherein the first surface (12) includes a first region (40, 42), and a second region (middle section of 12) lower in height from the second surface (11) than the first region (40, 42; Fig. 4 and 11), and a receiving part (Fig. 1) on which a suspending attachment (2, 2a) is mounted is disposed in the second region (middle section of 12).
Regarding claim 2, Furui further teaches defining a perpendicular direction of the first surface (12) and the second surface (11) as a height direction of the housing (3), an internal space of the housing (3) has a first internal space overlapping the first region (40, 42) viewed from the height direction of the housing (3), and a second internal space overlapping the second region (middle section of 12) viewed from the height direction of the housing (3), and at least a part of a constituent member housed in the internal space of the housing (3) is disposed in an upper space located at a position higher than the second region (middle section of 12) out of the first internal space (Fig. 1-13).
Regarding claim 3, Furui further teaches a plurality of constituent members constituting any of the light source unit (51), the image formation unit (52), and the projection optical unit (53) are disposed in the first internal space so as to be arranged side by side in the height direction (Fig. 1-11).
Regarding claim 4, Furui further teaches the projection optical unit (53) has a first outer shape part (front part of 60) protruding toward the first region (40, 42), and a second outer shape part (middle of part of 60) lower in height than the first outer shape part (front part of 60), the first region (40, 42) is along the first outer shape part (front part of 60) of the projection optical unit (53), and the second region (middle section of 12) is along the second outer shape part (middle of part of 60) of the projection optical unit (53; Fig. 7).
Regarding claim 5, Furui further teaches the second outer shape part (middle of part of 60) of the projection optical unit (53) is disposed in an area overlapping the second region (middle section of 12) when viewed from the height direction of the housing (3; Fig. 7).
Regarding claim 7, Furui further teaches a cooling fan (F) configured to cool an inside of the housing (3), wherein at least a part of the cooling fan (31) is disposed in the upper space (Fig. 6, 8, 11).
Regarding claim 8, Furui further teaches a control unit (66) configured to control the light source unit (51), the image formation unit (52), and the projection optical unit (53), wherein at least a part of the control unit (66) is disposed in the upper space (Fig. 9, 10, 12).
Regarding claim 9, Furui further teaches the second region (middle section of 12) is disposed in a central portion of the housing (3), and the first region (40, 42) is disposed at one end portion side and another end portion side with respect to the central portion when viewed from the height direction of the housing (3), and any of the light source unit (51), the image formation unit (52), the projection optical unit (53), and the control unit is disposed in the first internal space at the one end portion side, and another of the units is disposed in the first internal space at the another end portion side (Fig. 1-13).
Regarding claim 10, Furui further teaches a leg part (39) configured to support the housing (3) when installing the projection device is disposed in the second region (middle section of 12; Fig. 4).
Regarding claim 11, Furui further teaches the housing (3) further includes a third surface (15/13) and a fourth surface (16/14) which cross the first surface (12) and the second surface (11), and are opposed to each other, the third surface (15/13) has a third region communicated with the first region (40, 42), and a fourth region which is communicated with the second region (middle section of 12) and is shorter in distance from the fourth surface (16/14) than the third region, and the receiving part (Fig. 1) is disposed in the second region (middle section of 12) and the fourth region (Fig. 1-13).
Regarding claim 12, Furui further teaches the internal space of the housing (3) includes a third internal space overlapping the third region when viewed from a normal direction of the third surface (15/13), and a fourth internal space overlapping the fourth region when viewed from the normal direction of the third surface (15/13), and a part of any of the light source unit (51), the image formation unit (52), and the projection optical unit (53) is disposed in a space located at a position protruding toward the normal direction of the third surface (15/13) from the fourth region out of the third internal space (Fig. 1-13).
Regarding claim 13, Furui further teaches a suspending attachment (2, 2a) configured to suspend the projection device (Fig. 1).


Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Furui in view of Mashitani (US 20110157555 A1).
Regarding claim 6, Furui does not explicitly teach a heatsink (30) configured to cool the light source unit (51), wherein at least a part of the heatsink (30) is disposed in the upper space.
Mashitani teaches a heatsink (1202R/B/G) configured to cool the light source unit (1120R/B/G), wherein at least a part of the heatsink (1202R/B/G) is disposed in the upper space ([0219]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Furui with Mashitani; because it allows using and cooling solid state light sources.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Furui in view of Li (US 20120256525 A1).
Regarding claim 14, Furui further teaches a suspending attachment (2, 2a) configured to suspend the projection device, but Furui does not explicitly disclose the specific structure of the suspending attachment.
Li teaches a suspending attachment (Fig. 6-10) includes a first support part (56) to be coupled to the receiving part disposed in the second region (middle section of housing), and a second support part (v62/64) which crosses the first support part (56), and is disposed on the receiving part disposed in the fourth region (Fig. 6-10).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Furui with Li; because it improves support strength of the suspension mechanism.

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents, US 20140192332 A1, US 20120307214 A1, US 20100321646 A1, US 20100321644 A1, US 20100171938 A1, and US 7967453 B2, disclose projection system with suspension mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882